       Case 1:20-cv-01678-GSA Document 18 Filed 07/27/21 Page 1 of 1


 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      MARIE NEWHOUSE,                                      CASE NUMBER: 1:20-cv-01678-GSA
 7
                          Plaintiff,
 8                                                         ORDER OF REMAND PURSUANT TO
             v.                                            SENTENCE FOUR OF 42 U.S.C. §
 9                                                         405(g) AND DIRECTING CLERK TO
      ANDREW SAUL, Commissioner of Social                  ENTER JUDGMENT
10    Security,

11
                          Defendant.
12

13

14          Pursuant to the parties’ stipulation (Doc. 17), it is ORDERED that the above-captioned

15   action is remanded to the Commissioner of Social Security for further proceedings pursuant to the

16   Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four. On remand, the

17   Appeals Council will remand the case to an administrative law judge for a new decision in

18   accordance with the parties’ Stipulation.

19          The Clerk of the Court is DIRECTED to enter a final judgment in favor of Plaintiff and

20   against Defendant.

21
     IT IS SO ORDERED.
22
        Dated:     July 26, 2021                          /s/ Gary S. Austin
23
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                     1
